Citation Nr: 0108476	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits in the amount calculated as $6,581.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active duty from May 1942 to February 
1946.   

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 decision of the Committee on 
Waivers and Compromises (Committee) at the St. Petersburg, 
Florida VA Regional Office (RO).  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA pension benefits in the amount of $6,581 was not 
properly created and was due to sole VA administrative error.  
Specifically, the veteran contends that he reported all of 
his interest income and that of his spouse, his retirement 
income, and the Social Security income for himself and his 
spouse in his November 1997 claim.  The Board notes that the 
record does contain a VA Form 21-526, received from the 
claimant in November 1997, wherein he reported that he 
received retirement benefits of $616.22 per month, that he 
and his spouse each received monthly Social Security income, 
and that he and his spouse each received $360 in interest per 
month.  Sole administrative error connotes that the claimant 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither the claimant's actions nor 
her failure to act must have contributed to payment pursuant 
to the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).  It does not appear 
that the underlying issue of sole administrative error has 
been addressed by the RO.  

The Court has held that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the pension overpayment 
indebtedness. The question of proper 
creation of the overpayment should 
include specifically the question of 
whether there was sole administrative 
error on the part of the VA in the 
creation of the overpayment.  If it is 
found, based upon the evidence of record, 
that the veteran's pension overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  
 
2.  If any benefit on appeal remains 
denied, for which a timely notice of 
disagreement has been filed, the veteran 
and his representative should be provided 
a supplemental statement of the case.  If 
applicable, governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2) pertaining to 
administrative error.  The veteran should 
then be given the legally requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order.  No 
action is required of the veteran until he is notified.  The 
purpose of this remand is to ensure due process and to assist 
the veteran in the development of his claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



